Citation Nr: 1638314	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  10-45 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an eye disability.

2.  Entitlement to an initial compensable rating for bilateral hearing loss prior to December 29, 2015.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION


The Veteran had active military service from January 1952 to January 1956.

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and January 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In pertinent part, the October 2009 rating decision denied service connection for an eye disability.  The January 2014 rating decision granted service connection for bilateral hearing loss and assigned a noncompensable rating, effective May 2, 2008.

These matters were before the Board in July 2014 and November 2015, at which time they were remanded for further evidentiary development.  

Thereafter, in a June 2016 rating decision, the Appeals Management Center (AMC) increased the rating for bilateral hearing loss to 100 percent disabling, effective December 29, 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's eye disability had its onset during military service or is otherwise related to such service.

2.  Throughout the rating period on appeal, the Veteran's bilateral hearing loss has been manifested by no more than Level V hearing acuity in the right ear and Level I hearing acuity in the left ear.



CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2015).

2.  The criteria for an initial compensable rating for bilateral hearing loss prior to December 29, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The increased rating claim stems from the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the claim of service connection for an eye disability, the VA's duty to notify was satisfied through a letter dated in July 2009, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board observes that while the Veteran's military separation examination is of record, additional service treatment records have not been obtained and are unavailable.  In an August 2002 letter from the National Personnel Records Center, the appellant was advised that is records had been destroyed in a fire.  Additionally, the RO received a negative response to records requests in June 2008 from the Personnel Information Exchange System (PIES), which again advised that the recorded were fire related.  Thereafter, a memorandum of formal finding of unavailability of service treatment records was issued in June 2009.  The memorandum detailed all efforts made to obtain the records.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

All relevant post-service medical records have been associated with the claims file.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. 

The Veteran was provided a VA examination in August 2015 for his eye disability claim.  As requested in November 2015 remand directives, addendum opinions were obtained in January 2016 and April 2016.  Additionally, the Veteran was provided VA audiological examinations in October 2009 and January 2014.  As instructed in the Board's remand directives, a VA examination was also provided in December 2015.  These VA examination and opinions, in total, are adequate for the purposes of the service connection claim adjudicated herein, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provided an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examinations are also adequate for the purposes of the increased rating claim for hearing loss, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's hearing loss disability.  Id.  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  At the VA examinations the Veteran was afforded an opportunity to report how the hearing loss affected his daily life and his reports were recorded.

Thereafter, the RO readjudicated the claims in a June 2016 supplemental statement of the case.  The Board finds that there has been substantial compliance with the previous remand directives with regards to the issue adjudicated herein.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts.

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.30.

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

The Veteran asserts that service connection is warranted for an eye disability.  Specifically, he contends that his eye disability was caused by exposure to numerous altitude and pressure changes while conducting gunnery training during military service.  He also stated that he started wearing glasses while in service and did not wear them prior to that time.  

As noted herein, the majority of the Veteran's service treatment records are unavailable.  Notwithstanding, a review of the appellant's January 1956 separation examination revealed a normal clinical evaluation of the eyes to include distant vision, refraction, and near vision.  

The Veteran underwent a VA examination in August 2015 at which time the examiner diagnosed hyperopia, astigmatism OU correctable to 20/20 OU, pseudophakia (cataract corrective lenses) and mild decrease in stereoscopic vision.  He determined that hyperopia and the astigmatism were not caused by or related to military service.  In support of this opinion, he noted that service treatment records did not reveal a diagnosis of hyperopia or astigmatism.  Notably, the January 1956 discharge examination showed 20/20 visual acuity without correction.  Further, medical literature research found no cause and effect from altitude change and refractive error.  The examiner also opined that the cataract was not caused or related to military service.  He stated that cataract was an aging process of the lens. The Veteran had cataract surgery in August 2014 OD and October 2014 OS.  Again, the discharge examination noted 20/20 OU without correction.  Additionally, medical literature search found no cause and effect from altitude change and cataracts.  Finally, the examiner found that the stereo vision was less likely caused by or related to service.  He noted that stereoscopic vision or binocular vision occurred as a normal development of vision during childhood when the neutral pathways formed.  Decreased stereo vision or binocular vision will occur if the neural pathways were not completely developed or if there is a sudden decrease in visual acuity in one or both eyes.  With visual acuity at the time of examination at 20/20 OU with correction, decease in stereo or binocular vision was most likely caused during the development of the eyes.

In the November 2015 informal hearing presentation submitted by the Veteran's representative, he identified two articles regarding altitude changes and the eye.

An addendum opinion was obtained in January 2016.  With regard to the diagnosed hyperopia and astigmatism, the examiner determined that the condition was not caused by, aggravated by, or related to military service.  He noted that he could not resolve the issue with regard to the onset of the condition without mere speculation as there was no record of refractive error or need for glasses in service.  He noted that the January 1956 discharge examination demonstrated 20/20 OU without correction.  With regard to the medical literature identified by the appellant's representative, the examiner noted that it did not state permanent changes to refractive error, only shifts in refractive errors due to high altitude in people who had refractive surgery.  There was no statement of refractive error shifts on people who did not have surgery.

The examiner also determined that the Veteran's cataract was not caused by, aggravated by, or related to military service.  He opined noted that cataracts is an aging process of the lens, often noticed during the fifth or sixth decade of life.  He again mentioned that the appellant and normal vision acuity at separation from military service.  With regard to the medical literature identified by the Veteran's representative, the examiner noted that one study involved the effect of SCUBA diving, which is not relevant in this case.  The remaining literature provided was a study about people in high elevations on the mountain and working or living in high elevations, not flying in high elevations in pressurized aircrafts.  The article quoted that there were some studies that showed increase in cataracts in population living in higher elevations due to the elevate UV from the sun.  The examiner determined that it was less likely as not that UV exposure in service from 1952 to 1956 would cause cataracts more than 50 years after military service.  

Lastly, with regard to the mild decrease in stereo vision OU, the examiner again determined that the condition was most likely caused during the development of the eyes and there was no evidence of aggravation found in the appellant's electronic claims file.  

In an April 2016 clarification opinion regarding the whether an eye disability clearly and unmistakably preexisted military service, the examiner noted that on review of the appellant's service medical records, a preexisting eye condition was not found.  Further, the January 1956 military discharge examination demonstrated normal vision acuity.  

Analysis

While the evidence demonstrates that the Veteran has been diagnosed with eye disabilities to include hyperopia, astigmatism, cataracts and, mild decrease in stereoscopic vision, the weight of the evidence is against a finding that such disabilities had their onset during military service or is otherwise related to such service.  

At the outset, the Board notes that the diagnoses of hyperopia and astigmatism are refractive errors of the eyes.  Notably, refractive errors of the eyes are not considered diseases or injuries within the meaning of applicable legislation governing the awards of compensation benefits.  See 38 C.F.R. §§ 3.303 (c), 4.9.

While service connection may be granted, in limited circumstances, for superimposed disability on a constitutional or developmental abnormality (see VAOPGCPREC 82-90, 55 F    ed. Reg. 45,711 (1990); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)), there is no evidence that such occurred in this case.  In this regard, the evidence does not reflect any aggravation of the conditions during service.  Notably, the January 1956 separation examination demonstrated a normal clinical evaluation of the eye, indicating that the Veteran had normal visual acuity and refraction.   Because refractive error is excluded from the definition of a disease for which service connection may be granted, the statutory provision of 38 U.S.C.A. § 5107 (b) regarding reasonable doubt is not for application.  As a matter of law, the claim for service connection for an eye disability to the extent claimed as refractive error must be denied.

The Board also finds that service connection for the remaining eye disabilities, cataracts and mild decrease in stereoscopic vision, is also not warranted.  In so finding, the available service treatment record is negative for a diagnosis of an eye disability at separation from military service.  While the Veteran has asserted that he started wearing glasses during military service, as noted herein, the January 1956 military separation examination demonstrated a normal clinical evaluation of the eye, to include visual acuity.  Moreover, the VA examiner has determined that the conditions are not related to military service, to include exposure changes to altitude and pressure changes.  Specifically, he determined that cataracts is an aging process and did not have its onset during military service.  He noted that the condition manifested more than 50 years after military service.  The Board notes that a significant lapse in time between service and post-service medical treatment may be considered, among other factors, as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  As for the mild decrease in stereo vision, the examiner determined that the condition was likely caused during the development of the eyes and thus was not caused or aggravated by military service.  Further, in the clarification opinion, the examiner noted that available service treatment records did not indicate that the condition preexisted military service.  He again noted that at the time of the January 1956 separation examination, the appellant and 20/20 uncorrected vision.  There is no other medical evidence to refute the examiner's conclusion.  

The Board acknowledges the Veteran's assertion that his diagnosed eye disabilities are related to military.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the eye conditions is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The conditions involve a pathological process that is not readily observable to a layperson. The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed conditions is a medical question requiring medical training, expertise and experience. 

In light of the foregoing, the Board finds that service connection for an eye disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for an eye disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

II.  Initial Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Additionally, the Board must consider whether the disability has undergone varying and distinct levels of severity while the claim has been pending and provide staged ratings during those periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss is rated under the criteria of 38 C.F.R. § 4.85, Code 6100.  Evaluations of defective hearing are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 (1993).  Hearing impairment is determined by averaging the hearing impairment at each of the four designated frequencies (1000, 2000, 3000, and 4000 Hertz).  38 C.F.R. § 4.85.  This results in a Puretone Threshold Average for each ear.  Id.  The Puretone Threshold Average is charted, in conjunction with the Speech Discrimination Percentage for that ear, in Table VI of 38 C.F.R. § 4.85.  Id.  This results in a score, expressed as a Roman numeral, for each ear.  Id.  The Roman numeral scores for both ears are then charted in Table VII of 38 C.F.R. § 4.85, and the intersection of the scores provides the percentage of disability.  Id. 

An exceptional pattern of hearing impairment occurs either when the puretone threshold at each of the four specified frequencies is 55 decibels or more, 38 C.F.R. § 4.86(a), or when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 38 C.F.R. § 4.86(b).  If either of these provisions applies, each ear is evaluated separately.  See 38 C.F.R. § 4.86.  The Roman numeral designation for the ear with an exceptional pattern of hearing impairment is derived from Table VI or VIa, whichever results in the higher numeral.  When 38 C.F.R. § 4.86(b) is applicable, the assigned numeral is elevated to the next higher Roman numeral.  Id.

Table VIa will also be applied when an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  See 38 C.F.R. § 4.85(c). 

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Factual Background 

The Veteran underwent a VA examination in October 2009.  He exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
RIGHT
25
40
70
70
LEFT
20
30
40
55

The average puretone threshold was 51 for the right ear and 36 for the left ear.  Speech audiometry revealed speech recognition ability of 90 percent for the right ear and 94 for the left ear.  

Applying the findings from the October 2009 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level II hearing loss in the right ear and Level I hearing loss in the left ear.  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85.

Also of record is an April 2008 private audiological evaluation.  However, the evaluation does not include a controlled speech discrimination test (Maryland CNC Speech Recognition Test).  As the private evaluation report does not provide sufficient information which can be applied to the rating criteria, it is inadequate for rating purposes.  See 38 C.F.R. § 4.85.  

An additional private audiological evaluation dated in April 2009 has also been associated with the claims file.  While speech discrimination scores are provided, there is no indication that the Maryland CNC Speech Recognition Test was used at the time of the examination.  Therefore, the evaluation is also inadequate for evaluation purposes.  Id.  Notwithstanding, the Veteran exhibited puretone thresholds in decibels as follows: 



    Hz 



1000
2000
3000
4000
RIGHT
25
45
70
80
LEFT
20
25
40
55

The average puretone threshold was 55 for the right ear and 35 for the left ear.
Speech audiometry revealed speech recognition ability of 68 percent for the right ear and 92 for the left ear.  

Applying the findings from the April 2009 private evaluation to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the right ear and Level I hearing loss in the left ear.  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85.

The Veteran was afforded an additional VA audiological examination in January 2014.  He exhibited puretone thresholds, in decibels as follows:



    Hz 



1000
2000
3000
4000
RIGHT
25
45
75
85
LEFT
25
35
60
55

The average puretone threshold was 58 for the right ear and 44 for the left ear.
Speech audiometry revealed speech recognition ability of 88 percent for the right ear and 96 for the left ear.  

Applying the findings from the January 2014 examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level III hearing loss in the right ear and Level I hearing loss in the left ear.  When the assigned Roman numerals are applied to Table VII, results reveal a noncompensable rating for the Veteran's bilateral hearing loss disability.  38 C.F.R. § 4.85.

Analysis

The Board has reviewed the probative evidence of record and finds that the Veteran's hearing disability has not been shown to be manifested by an exceptional pattern of hearing impairment; or to otherwise approximate the criteria for a compensable rating at any time during the appeal period.  Fenderson, supra.

The Board acknowledges the Veteran's assertions that his disability is entitled to a compensable evaluation.  Consideration has also been given to the lay statements of record regarding the Veteran's hearing loss disability.  However, the examination records reflect no more than Level V auditory acuity in the right ear and Level I auditory acuity in the left ear at any point after service connection was established.  Such findings do not support assignment of a compensable evaluation.  The Veteran's audiometric findings fall squarely within the criteria for a noncompensable evaluation under the provisions of 38 C.F.R. § 4.85, Diagnostic Code 6100.  Therefore, the Board concludes that a compensable schedular evaluation is not warranted prior to December 29, 2015.

In sum, throughout the appeal period, the Veteran's level of disability has most nearly approximated that contemplated by his current evaluation.  As the preponderance of the evidence is against the claim the benefit of the doubt rule is not applicable and the claim of entitlement to an initial compensable rating for bilateral hearing loss prior to December 29, 2015 is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's right ear hearing loss disability are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his bilateral hearing loss disability.  In the October 2009 and December 2015 VA examinations, the Veteran indicated that his hearing loss disability was embarrassing at work because he had to ask people to repeat themselves.  Such statements indicate that the Veteran is still employed.  As the evidence demonstrates that the appellant is employed, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to service connection for an eye disability is denied.

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 29, 2015 is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


